Citation Nr: 1025575	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to an increased rating for service-connected 
right shoulder degenerative joint disease with rotator cuff tear, 
recurrent dislocation, status post Bankart repair, currently 
rated as 30 percent disabling.

4.  Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), currently rated as 70 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to January 
2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran now resides in Puerto Rico, so the matter 
is now handled by the RO in San Juan, the Commonwealth of Puerto 
Rico.   

In a July 2007 rating decision, the RO granted an increased 
evaluation of 50 percent for PTSD, effective January 6, 2006 and 
in a March 2008 rating decision, the RO granted an increased 
evaluation of 70 percent for PTSD, effective November 24, 2007.  
Despite the grant of these increased evaluations, the Veteran has 
not been awarded the highest possible evaluation.  As a result, 
he is presumed to be seeking the maximum possible evaluation.  
The issue remains on appeal, as the Veteran has not indicated 
satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

The issues of entitlement to an increased rating for service-
connected right shoulder degenerative joint disease with rotator 
cuff tear, recurrent dislocation, status post Bankart repair, 
currently rated as 30 percent disabling, and entitlement to an 
increased rating for service-connected posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
bilateral ankle disorder.  

2.  There is no medical evidence of a current diagnosis of a 
right knee disorder.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in November 2005 that fully addressed 
the entire notice element and was sent prior to the initial 
regional office decision in this matter.  The letter informed him 
of what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as well 
as providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records and VA outpatient 
records have been associated with the file.  Additionally, the 
Veteran was afforded VA examinations pertinent to the issues on 
appeal.  Neither the Veteran nor his representative has 
identified any additional existing evidence that has not been 
obtained or is necessary for a fair adjudication of the claim.  
Therefore, the available medical evidence and records have been 
obtained in order to make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for a Bilateral Ankle 
Disorder and a Right Knee Disorder

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Generally, in order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran claims entitlement to service connection for a 
bilateral ankle disorder and a right knee disorder.  He asserts 
that during service he twisted both ankles on numerous occasions 
while walking, marching, and running in combat.  The Veteran also 
asserts that he injured his right knee during service while 
completing a training session. 

The service treatment records have been reviewed.  The Veteran's 
July 1999 entrance examination did not note any orthopedic 
disabilities.  

In May 2001 the Veteran complained of right ankle pain and stated 
that he was walking on uneven ground and rolled his ankle 
laterally.  He had difficulty bearing weight, edema, and limited 
range of motion.  An x-ray revealed no evidence of traumatic, 
degenerative, inflammatory or neoplastic process.  He was 
diagnosed with a right ankle sprain.

In January 2003, the Veteran complained of left ankle pain, 
secondary to a land and twist.  X-rays demonstrated a normal 
ankle with minimal spurring present at the tibiotalar and 
talofibular joints.  

In regard to the Veteran's right knee, in June 2000, the Veteran 
complained that his knee felt like it folded in and then gave 
way, and he hit it on a rock.  There was mild effusion and the 
knee was positive for a contusion.  Guarding prevented a complete 
examination.  An x-ray demonstrated no evidence of a fracture, 
dislocation, or other abnormality.  The impression was a normal 
knee.  The Veteran was diagnosed with a right knee strain.

In August 2005, the Veteran underwent a Medical Evaluation Board 
examination.  He complained of pain and instability of the right 
ankle since 2002 and pain in the left ankle since 2001 after 
dropping a weapon on the ankle.  The Veteran also complained of 
hyperextending his right knee while running in 2000, and then re-
injuring it in Iraq.  Examination revealed no substantial 
clinical findings present to support the complaints of bilateral 
ankle disorder or a right knee disorder.

In September 2005, it was determined that PTSD rendered the 
Veteran medically unacceptable for service; however, the Veteran 
submitted a statement that he had other physical problems, 
including his knee and ankle.

Post-service records were reviewed, but the objective medical 
evidence does not reveal a current diagnosis of a bilateral ankle 
disorder or a right knee disorder.  There is no evidence of any 
treatment after discharge from service in 2006.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

On the basis of the Veteran's complaints of pain coupled with the 
in-service treatment, the RO ordered a VA examination and one was 
provided in February 2007.  The Veteran reported having right and 
left ankle pain that had become progressively worse since the 
onset in service.  He also reported progressively worse right 
knee pain.

Physical examination of the bilateral ankles revealed crepitus 
but no instability, tendon abnormality or angulation.  The 
examiner noted that x-rays from June 2000, May 2001 and January 
2003 all showed normal findings.

Physical examination of the right knee revealed crepitus, but no 
clicks, or snaps, grinding, instability, patellar abnormality, or 
meniscus abnormality.  There was additional loss of motion on 
repetitive use due to pain.  The examiner noted that an October 
2006 magnetic resonance imaging (MRI) indicated there were no 
meniscal or ligamentous tears, no bony marrow or periarticular 
soft tissue abnormalities, and unremarkable ligaments and 
tendons.

The examiner stated that the musculoskeletal bilateral ankle and 
right knee joint examination was negative.  No opinion was 
provided because the examination did not reveal any current 
diagnoses.

Although the Veteran was diagnosed and treated for various 
strains and sprains during service, there is no current diagnosis 
of any disorder.  Examinations, x-rays, and MRIs taken post-
service have not revealed any abnormalities.  The Veteran is also 
not currently receiving treatment for any diagnosed disability 
pertaining to the bilateral ankles or right knee.  Where the 
medical evidence establishes that a Veteran does not currently 
have a disorder for which service connection is sought, service 
connection for that disorder is not authorized under the statues 
governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) which held that the requirement of having a current 
disability is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for compensation, or 
during the pendency of that claim, and that a claimant may be 
granted service connection even though the disability resolves 
prior to the Board's adjudication of the claim.  The Board again 
notes, however, that no evidence of record reflects the presence 
of a diagnosed disability during that time frame.  Service 
treatment records or accounts of treatment which was provided in 
service cannot meet the requirement of showing current 
disability.  

The Veteran has reported he suffers from bilateral ankle and 
right knee pain.  In this regard, the Board notes that the 
Veteran is competent to give evidence about what he experiences; 
for example, he is competent to discuss pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, complaints of pain alone are not enough to 
establish service connection.  There must be competent medical 
evidence of a current disability resulting from that condition or 
injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.").  The claims are denied because the Veteran does not 
meet the first requirement for service connection.  He does not 
have a currently diagnosed bilateral ankle or right knee 
disability.  In the absence of diagnoses, the other elements of 
service connection for the claims need not be addressed and the 
claims for service connection must be denied.

In reaching this conclusion, the Board considered the Veteran's 
arguments in support of his assertions that he suffers from 
bilateral ankle and right knee disabilities, and that these 
conditions are related to service.  However, the Veteran's 
opinion alone cannot create the link between his current symptoms 
and experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, competent 
medical evidence is required.  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, because of the absence of a current diagnosis of a 
bilateral ankle or a right knee disability and the amount of time 
that has elapsed since military service without treatment, the 
Board finds that the evidence is against a grant of service 
connection for a bilateral ankle disorder and a right knee 
disorder.


ORDER

Entitlement to service connection for bilateral ankle disorder is 
denied.

Entitlement to service connection for a right knee disorder is 
denied.


REMAND

The Veteran is seeking entitlement to a higher rating for his 
service-connected PTSD and his service-connected right shoulder 
degenerative joint disease with rotator cuff tear, recurrent 
dislocation, status post Bankart repair.

A remand is necessary in order to determine the current level of 
severity of the Veteran's service-connected disabilities.  The 
Veteran was afforded the most recent VA examination for PTSD in 
February 2008 and a VA examination for his shoulder in February 
2007.  The Board finds that the examinations were conducted too 
long ago to accurately evaluate the Veteran's disabilities, and 
new examinations are required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, if the Veteran is obtaining treatment for PTSD or 
right shoulder degenerative joint disease, any updated treatment 
records should be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all updated VA treatment records.  
Also, ask the Veteran if he has received 
treatment for PTSD and/or his right 
shoulder from any non-VA facility and 
obtain and associate any such records with 
the claims file. 

2.  After any records have been obtained, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
PTSD.  The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  

Ask the examiner to discuss all findings 
in terms of the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130 
(2009).  The pertinent rating criteria 
must be provided to the examiner.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

3.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his right shoulder.  The 
examiner should identify and completely 
describe all current symptomatology.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

Ask the examiner to discuss all findings 
in terms of the Rating Schedule for the 
Shoulder and Arm, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 - 5203 (2009).  The 
pertinent rating criteria must be provided 
to the examiner.  

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examination report must include ranges 
of motion, with notations as to the degree 
of motion at which the Veteran experiences 
pain, if any. 

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

5.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


